DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020, 04/05/2021, and 05/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities: 
Claim 7 recites “a subfingerprint generate to a subfingerprint”, which the Examiner has interpreted to mean --a subfingerprint generator to generate a subfingerprint-- for the sake of compact prosecution.
Claims 7, 14, and 20 recite “energy extrema associated the first audio segment”, which the Examiner has interpreted to mean -- energy extrema associated with the first audio segment-- for the sake of compact prosecution.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “audio segmenter”, “mean calculator”, “bin normalizer”, and “fingerprint generator” in claim 1, “signal transformer” and “memory manager” in claim 4, and “subfingerprint generator” in claim 7.
Regarding the terms : “audio segmenter”, “mean calculator”, “bin normalizer”, “fingerprint generator”, “signal transformer”, “memory manager”, and “subfingerprint generator”, the terms are generic placeholders. There is no evidence that one or ordinary skill in the art would understand the structure by looking at the terms. Further, the terms are modified by the functional language “to divide”, “to determine”, “to normalize”, “to generate”, “to transform”, “to discard”, and “to generate”, but are not modified by a sufficient structure for performing the claimed function. Specifically, “audio segmenter”, “mean calculator”, “bin normalizer”, “fingerprint generator”, “signal transformer”, “memory manager”, and “subfingerprint generator” is a/are mere functional descriptions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “audio segmenter”, “mean calculator”, “bin normalizer”, “fingerprint generator”, “signal transformer”, “memory manager”, and “subfingerprint generator” are embodied as a processor, as per the specifications at [0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim(s) 1, 8, and 15, the limitation(s) of “divide an audio signal”, “determine a first exponential mean”, “determine...a second exponential mean” “normalize the first time-frequency bin”, and “generate a fingerprint”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human taking audio data in a time-frequency domain and separating the data into sections, calculating a first and a second exponential mean value based on the data, normalizing a first time-frequency bin from the data, and determining values that would characterize the audio data.. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the --Mental Processes-- grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the recitation of an “apparatus”, “audio segmenter”, “mean calculator”, “bin normalizer”, and “fingerprint generator” in claim 1 and “non-transitory computer readable medium” in claim 15 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0021-31] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to divide, determine, determine, normalize, and generate amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	
With respect to claim(s) 2, 9, and 16, the claim(s) recite(s) the relationship between the first and second time-frequency bin data. No additional limitations are present.

With respect to claim(s) 3, 10, and 17, the claim(s) recite(s) “normalize the first time-frequency bin...”, which reads on a human calculating a normalized value of a piece of data using other specific data. No additional limitations are present.

With respect to claim(s) 4, 11, and 18, the claim(s) recite(s) “transform the first audio segment”, “transform the second audio segment”, and “discard”, which reads on a human performing calculations to transform raw audio data values into a frequency domain, such as by FFT calculations, and erasing the previously utilized data once the calculations are complete and the required calculation results obtained. The recitation of “memory”, “signal transformer”, and “memory manager” in claim 4 reads to generalized computer components as described in [0021-31] of the specifications.

With respect to claim(s) 5, 13, and 19, the claim(s) recite(s) “discard”, which reads on a human erasing the previously utilized data once the calculations are complete and the required calculation results obtained. No additional limitations are present.

With respect to claim(s) 6 and 12, the claim(s) recite(s) the nature of the data included in a time-frequency bin. No additional limitations are present.

With respect to claim(s) 7, 14, and 20, the claim(s) recite(s) “generate a subfingerprint”, which reads on a human identifying values that represent peak energies, and writing those energies down to identify individual small characteristics of the audio data that can be combined to form an overall identifying characteristic. The recitation of a “subfingerprint generator” in claim 7 reads to generalized computer components as described in [0021-31] of the specifications.
	
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 10, 14, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (U.S. Patent No. 9202472), hereinafter Sharifi, in view of Marash (U.S. Patent No. 6363345), hereinafter Marash.

Regarding claims 1, 8, and 15, Sharifi teaches 
(claim 1) An apparatus (a system (3:57-61)), comprising:
(claim 1) an audio segmenter (the system includes one or more processors, i.e. audio segmenter, to perform the functions of the system (4:39-50))...
(claim 1) a mean calculator (the system includes one or more processors, i.e. mean calculator, to perform the functions of the system (4:39-50))...
(claim 1) a bin normalizer (the system includes one or more processors, i.e. bin normalizer, to perform the functions of the system (4:39-50))...
(claim 1) a fingerprint generator (the system includes one or more processors, i.e. fingerprint generator, to perform the functions of the system (4:39-50))...
(claim 8) A method comprising (a method (3:57-61)),
(claim 15) A non-transitory computer readable medium comprising instructions, which when executed, cause a processor to (memory can be a computer-readable storage medium, i.e. non-transitory computer readable medium, storing computer-executable instructions, i.e. comprising instructions, where the processor and memory are communicatively couples to one another to perform the functions, i.e. when executed, cause a processor to (4:39-50),(5:53-59)):

...divide an audio signal into a plurality of audio segments including a first audio segment and a second audio segment, the first audio segment including a first time-frequency bin, the second audio segment including a second time-frequency bin (the received audio clip, i.e. audio signal, is transformed into a time-frequency representation, where each point in time, i.e. divide...into a plurality of audio segments including a first audio segment and a second audio segment, has an associated frequency or frequencies, i.e. first audio segment including a first time-frequency bin, the second audio segment including a second time-frequency bin Fig. 2,(4:11-24,57-65));
...determine:
a first ... mean value associated with the first time frequency bin based on a first magnitude of the audio signal associated with the first time frequency bin (the time-frequency representation is plotted for each frequency present at a range of times, as well as the magnitude of the frequencies at the respective times, i.e. based on a first magnitude of the audio signal associated with the first time frequency bin Fig. 2,(4:09-24), and local magnitude peaks can be identified as interest points (5:1-7), where a mean magnitude for an interest point can be calculated across a window centered at the interest point, i.e. a first ... mean value associated with the first time frequency bin (8:46-51)); and
a second ... mean value associated with the second time frequency bin based on a second magnitude of the audio signal associated with the second time frequency bin and the first ... mean value (the time-frequency representation is plotted for each frequency present at a range of times, as well as the magnitude of the frequencies at the respective times, i.e. based on a second magnitude of the audio signal associated with the second time frequency bin Fig. 2,(4:09-24), and local magnitude peaks can be identified as interest points (5:1-7), where a mean magnitude for an interest point can be calculated across a window centered at the interest point, i.e. a second ... mean value associated with the second time frequency bin (8:46-51), where the magnitudes of interest points are processed in association with a neighborhood, which could include the magnitude of another interest point, i.e. associated with...the first ... mean value (2:39-43));
...normalize the first time-frequency bin based on the second ... mean value (the magnitude of an interest point is normalized, i.e. normalize the first time-frequency bin, based on the mean magnitude within a window, which could include the magnitude of another interest point that falls within the window, i.e. based on the second ... mean value (8:39-60)); and
...generate a fingerprint of the audio signal based on the normalized first time-frequency bins (the normalized interest point data, i.e. based on the normalized first time-frequency bins, is compared and ordered based on ascending or descending magnitude, which is encoded in descriptor that creates a unique identifier for the audio clip, i.e. generate a fingerprint of the audio signal (9:7-37)).  
While Sharifi provides the calculation of a mean magnitude for interest points, Sharifi does not specifically teach the calculation of an exponential mean value, and thus does not teach
exponential mean value....
Marash, however, teaches exponential mean value... (the magnitude of each frequency bin is estimated, then replaced by a smoothed value that uses a time exponential average, i.e. exponential mean value (5:34-55)).
Sharifi and Marash are analogous art because they are from a similar field of endeavor in processing input audio signals. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation of a mean magnitude teachings of Sharifi with the specific calculation of a smoothed magnitude for each frequency bin using a time exponential average as taught by Marash. The motivation to do so would have been to achieve a predictable result of reducing the instability of the spectral estimation (Marash (5:45-49)).

Regarding claims 3, 10, and 17, Sharifi in view of Marash teaches claims 1, 8, and 15, and Sharifi further teaches
normalize the first time-frequency bin based a third ...mean value associated with a third time-frequency bin...(the magnitude of an interest point is normalized, i.e. normalize the first time-frequency bin, based on the mean magnitude within a window, which could include the magnitude of another interest point that falls within the window, i.e. based on a third... mean value (8:39-60)), the third time-frequency bin in the second audio segment and proximate to the second time-frequency bin (the received audio clip is transformed into a time-frequency representation, where each point in time, i.e. second audio segment, has an associated frequency or frequencies, and where frequency bins can be right next to each other, i.e. third time-frequency bin in the second audio segment and proximate to the second time-frequency bin Fig. 2,(4:11-24,57-65)).  
	Where Marash teaches that the magnitude of each frequency bin is estimated, then replaced by a smoothed value that uses a time exponential average, i.e. exponential mean value (5:34-55).
	And where the motivation to combine is the same as previously presented.

	Regarding claims 7, 14, and 20, Sharifi in view of Marash teaches claims 1, 10, and 15, and Sharifi further teaches
(claim 7) a subfingerprint --generator-- (the system includes one or more processors, i.e. subfingerprint generator, to perform the functions of the system (4:39-50)) to
--generate-- a subfingerprint by selecting energy extrema associated --with-- the first audio segment, the fingerprint including the subfingerprint (local magnitude peaks in the time-frequency spectrogram are identified and selected, i.e. selecting energy extrema, as interest points (4:66-5:7), where an interest point has both a point in time and associated frequency, i.e. associated with the first audio segment (4:11-21), and where a set of normalized interest point data are ordered based on relative magnitude to extract a descriptor of the subset of interest points, i.e. generate a subfingerprint, where descriptors of subsets of interest points are combined to create a unique identifier for the audio clip, i.e. the fingerprint including the subfingerprint (9:7-37)).  

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, in view of Marash, and further in view of Stavropoulos et al. (U.S. PG Pub No. 2014/0114456), hereinafter Stavropoulos.

Regarding claims 2, 9, and 16, Sharifi in view of Marash teaches claims 1, 8, and 15.
While Sharifi in view of Marash provides the processing of bins, Sharifi in view of Marash does not specifically teach that the bins are in the same frequency band, and thus does not teach
the first time-frequency bin and the second time-frequency bin are in a same frequency band of the audio signal.  
Stavropoulos, however, teaches the first time-frequency bin and the second time-frequency bin are in a same frequency band of the audio signal (the energy values of the FFT bins, i.e. the first time-frequency bin and the second time-frequency bin, within a frequency band of the transformed audio data is processed, i.e. in a same frequency band of the audio signal [0040:1-10].  
Sharifi, Marash, and Stavropoulos are analogous art because they are from a similar field of endeavor in audio processing for signature extraction. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing of bins teachings of Sharifi, as modified by Marash, with the bins within a frequency band being processed as taught by Stavropoulos. The motivation to do so would have been to achieve a predictable result of enabling the signature extraction to occur within a predetermined frequency range (Stavropoulos [0040]).

Claim(s) 4-6, 11-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, in view of Marash, and further in view of Chandler et al. (U.S. Patent No. 10866989), hereinafter Chandler.

	Regarding claims 4, 11, and 18, Sharifi in view of Marash teaches claims 1, 8, and 15, and Sharifi further teaches
(claim 4) memory (the system includes a memory (4:39-50));
(claim 4) a signal transformer to (the system includes one or more processors, i.e. signal transformer, to perform the functions of the system (4:39-50)):
transform the first audio segment into a frequency domain to thereby generate a first group of time-frequency bins including the first time-frequency bin (the received audio clip is transformed into a time-frequency representation, i.e. transform...into a frequency domain, where each point in time, i.e. first audio segment, has an associated frequency or frequencies plotted as bins, i.e. generate a first group of time-frequency bins including the first time-frequency bin Fig. 2,(4:11-24,57-65));
transform the second audio segment into the frequency domain to thereby generate a second group of time-frequency bins including the second time-frequency bin (the received audio clip is transformed into a time-frequency representation, i.e. transform...into a frequency domain, where each point in time, i.e. second audio segment, has an associated frequency or frequencies plotted as bins, i.e. generate a second group of time-frequency bins including the second time-frequency bin Fig. 2,(4:11-24,57-65)).
While Sharifi in view of Marash provides for various calculations using received audio data, Sharifi in view of Marash does not specifically teach the deletion of data once the calculations are complete, and thus does not teach
(claim 4) a memory manager to, after the second exponential mean value is determined, discard the first group of time-frequency bins from the memory.  
(claims 11 and 18) discarding the first group of time-frequency bins in response to determination of the normalized the first time-frequency bin.
Chandler, however, teaches (claim 4) a memory manager to (the storage layer supports data record ordering and deletion (12:1-7), where the program instructions are executed by one or more processors (27:53-60)), after the --computation result-- is determined, discard the --data-- from the memory (when processing is performed on audio data from a data record, the processing layer consumes the data from a storage layer, runs the computation, i.e. after the computation result is determined, and then notifies the storage layer to delete data that are no longer needed, i.e. discard the data from the memory (11:59-12:7)).  
(claims 11 and 18) discarding the --data-- in response to determination of the --computation result-- (when processing is performed on audio data from a data record, the processing layer consumes the data from a storage layer, runs the computation, i.e. determination of the computation result, and then notifies the storage layer to delete data that are no longer needed, i.e. discarding the data in response (11:59-12:7)).
Where Sharifi teaches the calculation of a mean value for frequency bins, as well as the normalization of a frequency bin (8:39-60), and Marash teaches the specific calculation of an exponential mean (5:34-55).
Sharifi, Marash, and Chandler are analogous art because they are from a similar field of endeavor in audio processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation of different values from audio data teachings of Sharifi, as modified by Marash, with the deletion of data once a computation has been run on it as taught by Chandler. The motivation to do so would have been to achieve a predictable result of enabling a storage layer to manage a data record to support processing of large streams of data (Chandler (12:1-4)).

Regarding claim 5, Sharifi in view of Marash and Chandler teaches claim 4, and Chandler further teaches
after ... calculator determines the --computation result--, discard the --data-- from the memory (when processing is performed on audio data from a data record, the processing layer consumes the data from a storage layer, runs the computation, i.e. after calculator determines the computation result, and then notifies the storage layer to delete data that are no longer needed, i.e. discard the data from the memory (11:59-12:7)).  
Where Sharifi teaches the calculation of a second mean value associated with a first mean value (8:39-60), and Marash teaches the specific calculation of an exponential mean (5:34-55).
And where the motivation to combine is the same as previously presented.

Regarding claims 13 and 19, Sharifi in view of Marash teaches claims 8 and 15.
While Sharifi in view of Marash provides for various calculations using received audio data, Sharifi in view of Marash does not specifically teach the deletion of data once the calculations are complete, and thus does not teach
discarding the first exponential mean value in response to the determination of the second exponential mean value.  
Chandler, however, teaches discarding the --data-- in response to the determination of the --computation result-- (when processing is performed on audio data from a data record, the processing layer consumes the data from a storage layer, runs the computation, i.e. determination of the computation result, and then notifies the storage layer to delete data that are no longer needed, i.e. discarding the data in response (11:59-12:7)).  
Where Sharifi teaches the calculation of a second mean value associated with a first mean value (8:39-60), and Marash teaches the specific calculation of an exponential mean (5:34-55).
Sharifi, Marash, and Chandler are analogous art because they are from a similar field of endeavor in audio processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the calculation of different values from audio data teachings of Sharifi, as modified by Marash, with the deletion of data once a computation has been run on it as taught by Chandler. The motivation to do so would have been to achieve a predictable result of enabling a storage layer to manage a data record to support processing of large streams of data (Chandler (12:1-4)).

Regarding claims 6 and 12, Sharifi in view of Marash and Chandler teaches claims 4 and 11, and Sharifi further teaches
each time-frequency bin of the first group of time- frequency bins is a unique combination of (1) a time period of the audio signal and (2) a frequency band of the audio signal (the received audio clip is transformed into a time-frequency representation where each, i.e. each time-frequency bin, point in time, i.e. time period of the audio signal, has an associated, i.e. unique combination, frequency or frequencies, i.e. of the first group of time-frequency bins, plotted as bins, i.e. a frequency band Fig. 2,(4:11-24,57-65)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659  

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659